ORDER
PER CURIAM.
Appellant, James Coleman, (“appellant”), appeals from the judgment of the Circuit Court of Warren County finding him guilty of violating Warrenton City Code section 245.100 for leaving non-operating vehicles on his property for over seventy-two hours. The trial court found appellant guilty of violating the ordinance and sentenced him to the custody of the Warren County Sheriff for sixty days. We affirm.
We have reviewed the briefs of the parties and record on appeal, and find the judgment is supported by competent and substantial evidence. As an extended opinion would serve no jurisprudential *431purpose, we affirm the judgment pursuant to Rule 30.25(b).